       Case 2:20-cv-02045-SPL Document 4 Filed 10/27/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-20-02045-PHX-SPL
      Jane Doe,
 9                                               )
                                                 )
                        Plaintiff,               )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Travis Paul Grant, et al.,                 )
12                                               )
13                      Defendants.              )
                                                 )
14                                               )

15          On October 23, 2020, Defendant removed this action to federal court (Doc. 1).
16   Attached to the Notice of Removal are state court documents, including a Motion for
17   Preliminary Injunction (Doc. 1-1). No such motion, however, is pending on this Court’s
18   docket. Plaintiff is advised that this Court will not consider or take any action with regard
19   to a request for an injunction unless a motion for such relief is filed with the Clerk of Court
20   in accordance with Rule 65 of the Federal Rules of Civil Procedure 65. See LRCiv 65.1.
21          Dated this 26th day of October, 2020.
22
23
                                                        Honorable Steven P. Logan
24                                                      United States District Judge
25
26
27
28
